HEAD, J.
The law recognizes but one Christian name of a person. It was sufficient to indict the defendant by the name of Matt. Taylor, without reference to any other name. It was wholly immaterial whether the grand jury knew his other name or not, if he had any, and the statement in the indictment that such other name was to that body unknown was unnecessary and will be rejected as surplusage. It is not a case of an immaterial averment descriptive of the defendant which it is necessary to prove because alleged. The rulings of the Circuit Court on this objection were free from error.
There is no merit in the objection to the indictment, which supposes it was presented under section 4036 of the Code, and that that section was repealed by the prohibition act for Sumter county. Acts 1890-91, p. 312. The form of the indictment pursued in this case is good, either under section 4036 supra, or the prohibition act. See § 4037 Code. If there was anything in the point that the latter repealed the former, the conviction would be referred to the latter.
There was no case presented for an election by the solicitor of which count of the indictment he would ask for a conviction under.
We find no error in the record and the judgment is affirmed.
Affirmed.